 

 

IN THE UNITED STATES DISTRICT COURT FOR
THE NORTHERN DISTRICT OF NEW YORK

OTTO D. MILLER,
Plaintiff,

v. Civil Action No. 1:19-cv-105-DNH-CFH

UNIVERSITY OF MARYLAND,

BALTIMORE COUNTY

Defendant.

PLAINTIFF'S MOTION FOR EXTENSION OF
TIME FOR PLAINTIFF TO FILE ITS REPLY IN
N. DE MOTION Ti

DISMISS

Plaintiff, Otto Miller, asks for an additional 30 days to file a
direct response to Defendant’s motion for dismissal.

. The original deadline was set for August 27th, 2019.

2. I, Otto Miller, submit this motion to the court in accordance
with Fed. R. Civ. P. 6(b)(1)(B).

3. Plaintiff misread the rules for the deadline and was to their
understanding that the deadline was set for September, 13th
2019 and did not realize the actual deadline was 17 days
prior.

4, This was made aware to the Plaintiff on September 9th,

2019 via email received from the Defendant’s Counsel,

Lilliean Reynolds on September 10th, 2019.

 

 
Case 1:19-cv-00105-DNH-CFH Document16 Filed 09/12/19 Page 2 of 3

5. Plaintiff was also seeking legal counsel during this time,
however, counsel was not obtained and Plaintiff
inadvertently missed the deadline of August 27th, 2019.

6. Defendant received an extension of time in accordance with
Fed. R. Civ. P. 6(b) and with the consent of Plaintiff Otto
Miller as stated in document 10 filed on June 3rd, 2019.

7. Defendant does not currently consent to an extension of

time for Plaintiff to file a response to their motion to

dismiss and does not take a position in regards to my
request as stated in an email from Defendant’s counsel,

Lillian Reynolds on September 10th, 2019.

Because of the above stated reason for missing the deadline,
Plaintiff asks the court for an extension of time of 30 days
to file a response to Defendant’s motion for dismissal.

I declare under penalty of perjury that the foregoing is true and correct.
Executed on

September
11,2019.

 
     
    

-

Oito Miller (pro se)

CERTIFICATE OF SERVICE

 
Case 1:19-cv-00105-DNH-CFH Document16 Filed 09/12/19 Page 3 of 3

1, OTTO MILLER , hereby certify that on this 11th day of September, 2019, I served
the Motion for Extension of Time to the following individual first class

mail, postage prepaid, as
follows: LILLIAN L. REYNOLDS
LILLIAN L. REYNOLDS Assistant
Attorney General Educational
Affairs Division 200 St. Paul
Place, 17th Floor Baltimore,
Maryland
